Citation Nr: 0534925	
Decision Date: 12/28/05    Archive Date: 01/10/06

DOCKET NO.  03-12 105A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a cervical sprain.

2.  Entitlement to service connection for a cervical disc 
herniation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1973 to April 
1974.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  The veteran's chronic cervical strain was incurred in 
service, although his cervical disc herniation was not 
incurred in service.  


CONCLUSIONS OF LAW

1.  The veteran's chronic cervical strain was incurred in 
active duty service.  38 U.S.C.A. §  1110 (West 2002); 38 
C.F.R. § 3.303 (2005).

2.  The veteran's chronic cervical disc herniation was not 
incurred in active duty service.  38 U.S.C.A. §  1110 (West 
2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA) must be considered.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2005).

A VCAA notice must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  38 U.S.C.A. § 5103; 
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  In this 
case, a VCAA notice was sent to the claimant in May 2001, 
prior to the issuance of the rating decision currently on 
appeal.  Accordingly, the AOJ has timely complied with the 
VCAA's notice requirements.  

The VCAA further requires that the VA must notify a claimant 
of any evidence that is necessary to substantiate the claim, 
as well as which evidence the Secretary will attempt to 
obtain and which evidence the claimant is responsible for 
producing.  38 U.S.C.A. § 5103(a).  In this case, the May 
2001 letter referred to above informed the veteran of 
information and evidence needed to substantiate and complete 
a claim of service-connection.  Moreover, the veteran was 
generally advised to submit any additional evidence that 
pertained to the matter, including via Statement of the Case 
and Supplemental Statement of the Case.  Pelegrini, 18 Vet. 
App. at 121.  

Also, the May 2001 letter informed the veteran of which 
portion of information should be provided by the claimant, 
and which portion VA would try to obtain on the claimant's 
behalf.  38 C.F.R. § 3.159(b)(1) (2005); Quartuccio v. 
Principi, 
16 Vet. App. 183, 187 (2002).  

The VCAA also requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, including 
scheduling a VA medical examination when necessary.  38 
C.F.R. § 3.159(c)(4)(i) (2005).  The RO has always been in 
possession of the veteran's service medical records, and has 
obtained all of the veteran's VA medical records.  At the 
veteran's request, the RO obtained his treatment records from 
Dr. Steiger, who provided the veteran treatment relative to 
his worker's compensation claim.  The veteran did not 
indicate the presence of any other medical records.  

The VCAA further requires that a medical examination should 
be afforded unless "no reasonable possibility" exists that 
an examination would aid in substantiating the veteran's 
claim.  Duenas v. Principi, 18 Vet. App. 112 (2004) (per 
curiam); 38 U.S.C.A. § 5103A (West 2002).  VA will provide a 
medical examination when necessary to decide the claim, and 
an examination is necessary if the evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim, but contains competent lay or medical evidence of 
a current diagnosed disability, or persistent or recurrent 
symptoms of disability, establishes that the veteran suffered 
an event, injury, or disease in service, and indicates that 
the claimed disability may be associated with the established 
event, injury, or disease in service.  38 C.F.R. § 3.159 
(2005).  The VA has provided the veteran with several 
examinations related to his claim, the latest of which 
occurred in November 2004. 

Consequently, based on all of the foregoing, the Board finds 
that no further notice and/or development is required in this 
matter pursuant to the VCAA.

Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a)(2005).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred or aggravated in 
service.  38 C.F.R. § 3.303(d).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (a 
claimant need only demonstrate that there is an "approximate 
balance of positive and negative evidence" in order to 
prevail).




Analysis

As previously noted, the veteran served from March 1973 to 
April 1974.  The veteran's service medical records have been 
carefully reviewed.  His enlistment physical examination was 
negative for any cervical spine disorder.  The veteran's 
service medical records disclose that the veteran was in an 
auto accident in 1974 while he was stationed in Germany.  
Subsequent to this accident the veteran complained of neck 
pain.  Medical examination revealed slight tenderness 
posteriorly and x-rays were negative.  Ultimately, the 
veteran was diagnosed as having a muscle strain.  The 
veteran's separation physical was negative for any spine or 
musculoskeletal disorders.  The veteran was discharged for 
non-health related reasons shortly after the accident.  

In 1991, while working as a cable service technician, the 
veteran slipped off of a roof approximately 12 feet high and 
landed on the ground on his buttocks and right shoulder.  X-
rays following this accident were negative, and the veteran 
was treated with physical therapy, prescribed medications and 
continued to work with pain.  Shortly thereafter he was 
diagnosed as having a chronic musculoligamentous strain of 
the lumbar spine with small disc protrusion at L4-5.  

The veteran received numerous medical examinations in 
furtherance of his worker's compensation claim related to the 
1991 industrial accident.  In 1997, a medical examination 
revealed herniated nucleus pulposus of the cervical spine.  A 
1998 MRI revealed disc protrusions of L5-S1.  In 1999, that 
diagnosis was further amended to include a herniated disc at 
C3-4 and disc protrusion at L3-4.  

In 2002, MRI of the cervical spine revealed reversal of 
lordosis at C3-4, a 3 millimeter posterior disc protrusion at 
C3-4 that effaced the thecal sac without compromise of the 
neural channels and mild posterior disc bulging at C4-5.  

In May 2004, during a routine visit to the VAMC, a VA doctor 
remarked that the veteran's industrial accident exacerbated 
his original cervical muscle spasm/pains diagnosed during his 
military service.  The extent of the VA examiner's discussion 
was quite limited and did not address apportionment of the 
veteran's symptoms between the 1974 car accident and the 1991 
industrial accident.  

In December 2004, the veteran was afforded a full VA medical 
examination to specifically address the etiology of his 
cervical spine disorder.  At that time, the veteran was 
diagnosed as having mild degenerative disc disease in the 
cervical spine and small disc herniation at C3-4 on the right 
side.  Regarding the etiology of the veteran's cervical spine 
disorder, the examiner stated that he related the disorder 
almost exclusively to the veteran's fall in 1991.  Further 
clarifying his diagnosis, the medical examiner diagnosed the 
veteran as having chronic cervical strain secondary to injury 
suffered in a car accident in 1974 and exacerbated severely 
by a fall in 1991 with unrelated cervical disc herniation 
likely occurring in 1991.  

Based on the foregoing evidence, particularly the December 
2004 VA examination, the Board finds that the veteran's 
cervical disc herniation was not incurred in service and that 
the veteran's chronic cervical strain was incurred in 
service.  


ORDER

Entitlement to service-connection for a chronic cervical 
strain is granted, subject to the laws and regulations 
governing the payment of monetary benefits.

Entitlement to service-connection for a chronic cervical disc 
herniation is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


